United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1420
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                     Marcos Antonio Chavez Gonzalez

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                       Submitted: September 5, 2019
                         Filed: September 9, 2019
                              [Unpublished]
                              ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
      Marcos Gonzalez appeals after he pleaded guilty to illegal reentry into the
United States and the district court1 sentenced him to a prison term below the
calculated Guidelines range.

      We conclude that the district court imposed a substantively reasonable sentence.
Gonzalez was sentenced below the calculated Guidelines range and there is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
appropriate factors. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir.
2009) (en banc) (discussing substantive reasonableness); see also United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (where district court has varied below
Guidelines range, it is “nearly inconceivable” that court abused its discretion in not
varying downward still further). Having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for appeal.
Accordingly, we affirm, and we grant counsel permission to withdraw.
                        ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-